FILED
                             NOT FOR PUBLICATION                            MAY 28 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SYLVIA PAOLA ROSALES VELIZ,                      No. 12-73551
AKA Sylvia Rosales De Aquino,
                                                 Agency No. A095-789-046
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2015**

Before:        LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

      Sylvia Paola Rosales Veliz, a native and citizen of Guatemala, petitions for

review of a Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006), and we deny the petition for review.

      The record does not compel the finding that Rosales Veliz established

extraordinary circumstances to excuse her untimely asylum application. See 8

C.F.R. § 1208.4(a)(5); see also Toj-Culpatan v. Holder, 612 F.3d 1088, 1091-92

(9th Cir. 2010). We reject Rosales Veliz’s contentions that the agency’s analysis

was insufficient and improper. Thus, we deny the petition for review as to her

asylum claim.

      Rosales Veliz testified that she and her husband were the victims of a

carjacking in Guatemala and she fears further harm if returned. Substantial

evidence supports the agency’s determination that even if Rosales Veliz

established she is a member of a particular social group of women in Guatemala,

she did not establish past persecution or clear probability of future persecution on

account of a protected ground. See Parussimova v. Mukasey, 555 F.3d 734, 741

(9th Cir. 2009) (“[T]o demonstrate that a protected ground was ‘at least one central

reason’ for persecution, an applicant must prove that such ground was a cause of

the persecutors’ acts.”); Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010)

(petitioner’s “desire to be free from harassment by criminals motivated by theft or


                                          2                                    12-73551
random violence by gang members bears no nexus to a protected ground”). Thus,

Rosales Veliz’s withholding of removal claim fails. See Dinu v. Ashcroft, 372 F.3d
1041, 1045 (9th Cir. 2004).

      Finally, substantial evidence also supports the agency’s denial of Rosales

Veliz’s CAT claim because she failed to establish it is more likely than not she

would be tortured if returned to Guatemala. See Alphonsus v. Holder, 705 F.3d
1031, 1049-50 (9th Cir. 2013). We reject Rosales Veliz’s contention that the

agency did not analyze her claim sufficiently.

      PETITION FOR REVIEW DENIED.




                                          3                                    12-73551